Gorski and Pine, JJ. (dissenting).
We respectfully dissent because, in our view, plaintiffs raised an issue of fact to defeat defendant’s motion for summary judgment dismissing the complaint. Michael S. Bennett (plaintiff), a skier at defendant’s facility, allegedly fell because of ice on the trail and slid toward a barrier fence constructed near the boundary of a hill. According to plaintiffs, the barrier fence was constructed in such a manner that plaintiff was able to slide under it, whereupon he entered a ravine, struck a culvert and sustained his injuries. In opposition to defendant’s motion, plaintiffs submitted the affidavit of an expert in the business of design and construction of “ski and other downhill recreation resort facilities including slopes and trails.” In addition, the expert was defendant’s former employee and thus was familiar with the slope in question. He asserted that the area at issue “was not fenced in a satisfactory and appropriate manner,” based on the design of the slope and the installation of a metal culvert ending at the adjacent ravine. He also asserted that the “customary and inexpensive solution was to install a separate section or piece of snow fence that would extend to the ground in the area where the depression existed,” thereby eliminating the gap under which plaintiff slid, and that the failure to install “fencing that ran to the ground . . . was contrary to the well-established customs and practices of the ski resort industry.”
In the context of sporting and recreational activities, a landowner’s duty is to protect participants by making the conditions of the landowner’s property “ ‘as safe as they appear to be’ ” (Braun v Davos Resort, 241 AD2d 533, 533 [1997] [emphasis added], quoting Turcotte v Fell, 68 NY2d 432, 439 [1986]). We agree with defendant that plaintiff was a voluntary participant and knew or reasonably should have known the *992dangers associated with the sport of downhill skiing, but we conclude that plaintiffs raised an issue of fact whether the barrier fence in question was defectively designed and installed and thus was inadequate under the circumstances (see Rigano v Co-ram Bus Serv., 226 AD2d 274, 275 [1996]; cf. Rigano v Ski Windham Corp., 259 AD2d 534, 535 [1999]). We do not believe that inadequate fencing is a risk inherent in the sport of downhill skiing (see generally Lamey v Foley, 188 AD2d 157, 164 [1993]), nor is it among the enumerated risks set forth in General Obligations Law § 18-101 (1). Thus, in our view, the majority’s reliance on General Obligations Law § 18-101 (1) in determining that defendant is entitled to summary judgment dismissing the complaint is misplaced. Present—Pigott, Jr., P.J., Hurlbutt, Gorski, Pine and Hayes, JJ.